UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D. C. 20549 FORM N-CSRS Investment Company Act file number:811-02021 Deutsche Securities Trust (Exact Name of Registrant as Specified in Charter) 345 Park Avenue New York, NY 10154-0004 (Address of Principal Executive Offices) (Zip Code) Registrant’s Telephone Number, including Area Code: (212) 250-3220 Paul Schubert 60 Wall Street New York, NY 10005 (Name and Address of Agent for Service) Date of fiscal year end: 12/31 Date of reporting period: 6/30/2015 ITEM 1. REPORT TO STOCKHOLDERS June 30, 2015 Semiannual Report to Shareholders Deutsche Real Estate Securities Fund Contents 3 Letter to Shareholders 4 Performance Summary 7 Portfolio Management Team 7 Portfolio Summary 9 Investment Portfolio 13 Statement of Assets and Liabilities 15 Statement of Operations 16 Statement of Changes in Net Assets 18 Financial Highlights 25 Notes to Financial Statements 35 Information About Your Fund's Expenses 37 Advisory Agreement Board Considerations and Fee Evaluation 42 Account Management Resources 44 Privacy Statement This report must be preceded or accompanied by a prospectus. To obtain a summary prospectus, if available, or prospectus for any of our funds, refer to the Account Management Resources information provided in the back of this booklet. We advise you to consider the fund's objectives, risks, charges and expenses carefully before investing. The summary prospectus and prospectus contain this and other important information about the fund. Please read the prospectus carefully before you invest. Any fund that concentrates in a particular segment of the market will generally be more volatile than a fund that invests more broadly. Investing in derivatives entails special risks relating to liquidity, leverage and credit that may reduce returns and/or increase volatility. This fund is non-diversified and can take larger positions in fewer issues, increasing its potential risk. There are special risks associated with an investment in real estate, including REITS. These risks include credit risk, interest rate fluctuations and the impact of varied economic conditions. The fund may lend securities to approved institutions. Stocks may decline in value. See the prospectus for details. Deutsche Asset & Wealth Management represents the asset management and wealth management activities conducted by Deutsche Bank AG or any of its subsidiaries, including the Advisor and DeAWM Distributors, Inc. NOT FDIC/NCUA INSURED NO BANK GUARANTEE MAY LOSE VALUE  NOT A DEPOSIT NOT INSURED BY ANY FEDERAL GOVERNMENT AGENCY Letter to Shareholders Dear Shareholder: Despite slow growth during the first half of 2015, the U.S. economy’s underlying fundamentals remain sound. Employment growth has been solid, the housing market continues to improve and households have strengthened their finances. Real income is firming thanks to the improving labor market and lower energy prices. And, while consumers remain cautious, they’re likely to loosen their purse strings over time. In short, our economists see an environment that should support modestly above-trend domestic growth. The strong U.S. dollar continues to act as a headwind to exports and (for those whose positions are not hedged) a detractor from foreign equity returns. The U.S. Federal Reserve Board is likely to start raising short-term interest rates in the U.S. later this year. However, the specific timing depends on whether the recent slowdown in activity reverses, the labor markets continue to heal and inflation truly bottoms. In any case, analysts expect the process to be gradual. Meanwhile, the global picture, which had appeared to be brightening, is again in flux due to uncertainties regarding the Greek debt crisis and its potential ramifications. Overall, our strategic view remains generally positive. While we do not see Greece posing a major risk of contagion across the Eurozone, heightened volatility can be expected. As always, we encourage you to visit us at deutschefunds.com for timely information about economic developments and your Deutsche fund investment. With frequent updates from our Chief Investment Officer and economists, we want to ensure that you have the resources you need to make informed decisions. Thank you for your continued investment. We appreciate the opportunity to serve your investment needs. Best regards, Brian Binder President, Deutsche Funds Performance Summary June 30, 2015 (Unaudited) Class A 6-Month‡ 1-Year 5-Year 10-Year Average Annual Total Returns as of 6/30/15 Unadjusted for Sales Charge –7.60% 2.78% 13.52% 6.61% Adjusted for the Maximum Sales Charge (max 5.75% load) –12.91% –3.13% 12.18% 5.98% S&P 500® Index† 1.23% 7.42% 17.34% 7.89% MSCI US REIT Index†† –6.19% 3.93% 14.29% 6.96% Class B 6-Month‡ 1-Year 5-Year 10-Year Average Annual Total Returns as of 6/30/15 Unadjusted for Sales Charge –8.01% 1.97% 12.61% 5.79% Adjusted for the Maximum Sales Charge (max 4.00% CDSC) –11.56% –0.80% 12.48% 5.79% S&P 500® Index† 1.23% 7.42% 17.34% 7.89% MSCI US REIT Index†† –6.19% 3.93% 14.29% 6.96% Class C 6-Month‡ 1-Year 5-Year 10-Year Average Annual Total Returns as of 6/30/15 Unadjusted for Sales Charge –7.93% 2.09% 12.73% 5.86% Adjusted for the Maximum Sales Charge (max 1.00% CDSC) –8.82% 2.09% 12.73% 5.86% S&P 500® Index† 1.23% 7.42% 17.34% 7.89% MSCI US REIT Index†† –6.19% 3.93% 14.29% 6.96% Class R 6-Month‡ 1-Year 5-Year 10-Year Average Annual Total Returns as of 6/30/15 No Sales Charges –7.74% 2.51% 13.18% 6.35% S&P 500® Index† 1.23% 7.42% 17.34% 7.89% MSCI US REIT Index†† –6.19% 3.93% 14.29% 6.96% Class R6 6-Month‡ Life of Class* Average Annual Total Returns as of 6/30/15 No Sales Charges –7.42% 0.96% S&P 500® Index† 1.23% 4.74% MSCI US REIT Index†† –6.19% 0.86% Class S 6-Month‡ 1-Year 5-Year 10-Year Average Annual Total Returns as of 6/30/15 No Sales Charges –7.45% 3.07% 13.82% 6.84% S&P 500® Index† 1.23% 7.42% 17.34% 7.89% MSCI US REIT Index†† –6.19% 3.93% 14.29% 6.96% Institutional Class 6-Month‡ 1-Year 5-Year 10-Year Average Annual Total Returns as of 6/30/15 No Sales Charges –7.46% 3.12% 13.93% 6.99% S&P 500® Index† 1.23% 7.42% 17.34% 7.89% MSCI US REIT Index†† –6.19% 3.93% 14.29% 6.96% Performance in the Average Annual Total Returns table above and the Growth of an Assumed $10,000 Investment line graph that follows is historical and does not guarantee future results. Investment return and principal fluctuate, so your shares may be worth more or less when redeemed. Current performance may differ from performance data shown. Please visit deutschefunds.com for the Fund's most recent month-end performance. Fund performance includes reinvestment of all distributions. Unadjusted returns do not reflect sales charges and would have been lower if they had. The gross expense ratios of the Fund, as stated in the fee table of the prospectus dated May 1, 2015 are 0.96%, 1.75%, 1.66%, 1.27%, 0.55%, 0.72% and 0.63% for Class A, Class B, Class C, Class R, Class R6, Class S and Institutional Class shares, respectively, and may differ from the expense ratios disclosed in the Financial Highlights tables in this report. The Fund may charge a 2% fee for redemptions of shares held less than 15 days. Index returns do not reflect any fees or expenses and it is not possible to invest directly into an index. Performance figures do not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. Growth of an Assumed $10,000 Investment (Adjusted for Maximum Sales Charge) Yearly periods ended June 30 The Fund's growth of an assumed $10,000 investment is adjusted for the maximum sales charge of 5.75%. This results in a net initial investment of $9,425. The growth of $10,000 is cumulative. Performance of other share classes will vary based on the sales charges and the fee structure of those classes. * Class R6 shares commenced operations on August 25, 2014. The performance shown for the index is for the time period from August 31, 2014 through June 30, 2015, which is based on the performance period of the life of Class R6. † The Standard and Poor's 500 (S&P 500) Index is an unmanaged, capitalization-weighted index of 500 stocks. The index is designed to measure performance of the broad domestic economy through changes in the aggregate market value of 500 stocks representing all major industries. †† The MSCI US REIT Index is an unmanaged, free float-adjusted market capitalization weighted index that is comprised of equity REITs that are included in the MSCI US Investable Market 2500 Index, with the exception of specialty equity REITs that do not generate a majority of their revenue and income from real estate rental and leasing operations. The index represents approximately 85% of the U.S. REIT universe. ‡ Total returns shown for periods less than one year are not annualized. Class A Class B Class C Class R Class R6 Class S Institutional Class Net Asset Value 6/30/15 $ 12/31/14 $ Distribution Information as of 6/30/15 Income Dividends, Six Months $ Capital Gain Distributions, Six Months $ Portfolio Management Team John F. Robertson, CFA, Managing Director Portfolio Manager of the fund. Began managing the fund in 1999. — Joined Deutsche Asset & Wealth Management in 1997; previously was an Assistant Vice President of Lincoln Investment Management responsible for REIT research. — Co-Head of Liquid Real Assets and Member of the Deutsche Asset & Wealth Management Alternatives and Real Assets Executive Committee: Chicago. — Investment industry experience began in 1988. — BA, Magna Cum Laude, Wabash College; MBA, Indiana University. John W. Vojticek, Managing Director Portfolio Manager of the fund. Began managing the fund in 2004. — Joined Deutsche Asset & Wealth Management in 2004; previously worked as Principal at KG Redding and Associates, March 2004–September 2004; and previously Managing Director of Deutsche Asset Management from 1996–March 2004. — Co-Head and Chief Investment Officer of Liquid Real Assets for Deutsche Asset & Wealth Management. — Investment industry experience began in 1996. — BS, University of Southern California. Joseph D. Fisher, CFA, Director Portfolio Manager of the fund. Began managing the fund in 2013. — Joined Deutsche Asset & Wealth Management in 2004; previously served in the Real Estate Equity Investment Management Group at Principal Real Estate Investors. — Co-Head of Real Estate Securities for the Americas and Co-Lead Portfolio Manager: Chicago. — Investment industry experience began in 2003. — BBA, The University of Iowa; MBA, Kellogg School of Management, Northwestern University. David W. Zonavetch, CPA, Director Portfolio Manager of the fund. Began managing the fund in 2013. — Joined Deutsche Asset & Wealth Management in 1998; previously worked as Senior Accountant in Corporate Finance; and as an Analyst at Cendant Mobility. — Co-Head of Real Estate Securities, Americas and Co-Lead Portfolio Manager: Chicago. — Investment industry experience began in 1996. — BS, University of Illinois at Urbana-Champaign. Portfolio Summary (Unaudited) Ten Largest Equity Holdings at June 30, 2015 (47.6% of Net Assets) 1. Simon Property Group, Inc. Owner and operator of regional shopping malls 8.4% 2. Equity Residential Owner, operator and developer of multifamily properties 6.6% 3. Health Care REIT, Inc. Owns and finances the development of nursing homes and retirement centers 6.3% 4. Prologis, Inc. Owner, operator and developer of industrial real estate 5.1% 5. Boston Properties, Inc. Developer of commercial and industrial real estate 3.9% 6. General Growth Properties, Inc. Owner, operator and developer of regional shopping mall centers throughout the United States 3.8% 7. Vornado Realty Trust Owner and manager of investments in community shopping centers 3.5% 8. Federal Realty Investment Trust Owner, manager, developer and redevelopment of prime community and neighborhood shopping centers 3.4% 9. Kimco Realty Corp. Real estate investment trust 3.4% 10. Public Storage Owner and operator of personal and business mini-warehouses 3.2% Portfolio holdings and characteristics are subject to change. For more complete details about the fund's investment portfolio, see page 9. A quarterly Fact Sheet is available on deutschefunds.com or upon request. Please see the Account Management Resources section on page 42 for contact information. Investment Portfolio as of June 30, 2015 (Unaudited) Shares Value ($) Common Stocks 98.1% Real Estate Investment Trust ("REITs") 98.1% Apartments 15.6% American Residential Properties, Inc.* Apartment Investment & Management Co. "A" Camden Property Trust Equity Residential Essex Property Trust, Inc. Home Properties, Inc. Post Properties, Inc. UDR, Inc. Diversified 10.5% American Assets Trust, Inc. CoreSite Realty Corp. Cousins Properties, Inc. Duke Realty Corp. DuPont Fabros Technology, Inc. Equinix, Inc. Retail Properties of America, Inc. "A" STORE Capital Corp. The GEO Group, Inc. Vornado Realty Trust Health Care 12.5% HCP, Inc. Health Care REIT, Inc. (a) Healthcare Trust of America, Inc. "A" LTC Properties, Inc. Medical Properties Trust, Inc. National Health Investors, Inc. Hotels 8.1% Chesapeake Lodging Trust DiamondRock Hospitality Co. Host Hotels & Resorts, Inc. Pebblebrook Hotel Trust Strategic Hotels & Resorts, Inc.* Sunstone Hotel Investors, Inc. Industrial 5.8% First Industrial Realty Trust, Inc. Prologis, Inc. Manufactured Homes 1.6% Equity LifeStyle Properties, Inc. Office 11.1% Alexandria Real Estate Equities, Inc. American Realty Capital Properties, Inc. Boston Properties, Inc. Columbia Property Trust, Inc. Hudson Pacific Properties, Inc. Kilroy Realty Corp. Mack-Cali Realty Corp. Paramount Group, Inc. Piedmont Office Realty Trust, Inc. "A" Regional Malls 14.6% General Growth Properties, Inc. Pennsylvania Real Estate Investment Trust Simon Property Group, Inc. Taubman Centers, Inc. The Macerich Co. Shopping Centers 7.3% DDR Corp. Federal Realty Investment Trust Kimco Realty Corp. Regency Centers Corp. Specialty Services 4.4% National Retail Properties, Inc. (a) Spirit Realty Capital, Inc. Storage 6.6% CubeSmart Extra Space Storage, Inc. Public Storage Total Common Stocks (Cost $1,313,051,969) Securities Lending Collateral 0.2% Daily Assets Fund Institutional, 0.16% (b) (c) (Cost $3,109,515) % of Net Assets Value ($) Total Investment Portfolio (Cost $1,316,161,484)† Other Assets and Liabilities, Net Net Assets * Non-income producing security † The cost for federal income tax purposes was $1,332,803,073. At June 30, 2015, net unrealized appreciation for all securities based on tax cost was $89,750,659. This consisted of aggregate gross unrealized appreciation for all securities in which there was an excess of value over tax cost of $155,966,702 and aggregate gross unrealized depreciation for all securities in which there was an excess of tax cost over value of $66,216,043. (a) All or a portion of these securities were on loan. In addition, "Other Assets and Liabilities, Net" may include pending sales that are also on loan. The value of securities loaned at June 30, 2015 amounted to $3,005,603, which is 0.2% of net assets. (b) Affiliated fund managed by Deutsche Investment Management Americas Inc. The rate shown is the annualized seven-day yield at period end. (c) Represents collateral held in connection with securities lending. Income earned by the Fund is net of borrower rebates. REIT: Real Estate Investment Trust Fair Value Measurements Various inputs are used in determining the value of the Fund's investments. These inputs are summarized in three broad levels. Level 1 includes quoted prices in active markets for identical securities. Level 2 includes other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds and credit risk). Level 3 includes significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments). The level assigned to the securities valuations may not be an indication of the risk or liquidity associated with investing in those securities. The following is a summary of the inputs used as of June 30, 2015 in valuing the Fund's investments. For information on the Fund's policy regarding the valuation of investments, please refer to the Security Valuation section of Note A in the accompanying Notes to Financial Statements. Assets Level 1 Level 2 Level 3 Total Common Stocks (d) $ $
